       Case 1:19-cv-05523-SDG Document 24 Filed 02/27/20 Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BERKELEY VENTURES II, LLC

             Plaintiff,
                                                Civil Action File No.
v.                                              1:19-cv-05523-ODE

SIONIC MOBILE CORPORATION and
RONALD D. HERMAN,

             Defendants.


 SIONIC MOBILE CORPORATION’S REPLY BRIEF IN SUPPORT
 OF ITS MOTION TO DISQUALIFY BUSCH, SLIPAKOFF, MILLS &
          SLOMKA, LLC AS COUNSEL OF RECORD

      Defendant Sionic Mobile Corporation (“Sionic”) respectfully submits

this reply brief in support of its Motion to Disqualify Busch, Slipakoff, Mills

& Slomka, LLC (“Busch Slipakoff”) as counsel of record to Plaintiff Berkeley

Ventures II, LLC (“Berkeley”).

      Busch Slipakoff is disqualified from representing Berkeley in the

present case because this case is substantially related to Adam Slipakoff’s

prior representation of Sionic in multiple ways. Berkeley’s allegations against

Sionic also involve attacks on Slipakoff’s prior work. Therefore, the facts in

this case are not analogous with those of the Bradley nursing home

negligence case cited by Berkeley. Rather, the facts here create logical


                                        1
         Case 1:19-cv-05523-SDG Document 24 Filed 02/27/20 Page 2 of 12




connections between Slipakoff’s prior work and Berkeley’s lawsuit against

Sionic.1

        Contrary to Berkeley’s baseless complaints that Sionic filed its motion

in bad faith and as a litigation tactic without concern for ethical violations,

Sionic brought its motion to address its considerable concern about Busch

Slipakoff’s ethical violations at Sionic’s expense. While Mr. Busch may have

found it appropriate to express in his expletive-filled rant the graphic torture

Busch Slipakoff plans to subject Sionic to in this litigation, (Declaration of

Richard Baker at Ex. A, Ex. B), Sionic simply seeks the protection intended

by the rules of ethics Busch Slipakoff seeks to weave around.

        Sionic has learned that Adam Slipakoff provided legal counsel to Sionic

shareholder and director Patrick Gahan and his businesses from on or

around June 2014 through August 2018. (Aff. of Ron Herman of 2/27/20

(Herman Aff. II) ¶3, Ex. A). In November and early December of 2015, Adam



1
    When considered together, the facts combine to evidence the appearance of

impropriety, which remains pertinent to the analysis and supports

disqualification of Busch Slipakoff. See Bayshore Ford Truck Sales, Inc. v

.Ford Motor Co., 380 F.3d 1331 (11th Cir. 2004).



                                        2
       Case 1:19-cv-05523-SDG Document 24 Filed 02/27/20 Page 3 of 12




Slipakoff, with the assistance of another attorney working for him, prepared

the legal documents to facilitate the donation and transfer of shares of

Gahan’s Sionic stock to non-profit entities, as well as the transfer of Sionic

stock from one or more of Mr. Gahan’s businesses. (Dkt. 9-2 ¶4 and Ex. 1;

Herman Aff. II ¶4, Ex. A.) Slipakoff recommended that Sionic issue new

share certificates to reflect the changes in stock ownership, and Sionic

complied with the request. (Dkt. 9-2 ¶5 and Ex. 1.)

      Now, Berkeley alleges Sionic engaged in a nefarious “Exit Strategy for

Existing Investors” because its investors (like Slipakoff’s client, Gahan)

donated their shares to one or more charities allegedly at inflated share

prices to generate charitable tax deductions. (Dkt. 1 ¶¶16-19.) Berkeley

alleges the “arrangement enabled Defendants to continue raising capital for

Sionic Mobile without publicizing the company’s losses,” and that

“Defendants failed to disclose these charitable arrangements to Berkeley

prior to its investment.” (Dkt. 1 ¶¶16-19.). Berkeley relies on these

allegations in support of all of its claims against Sionic. (Dkt. 1 ¶¶41, 48, 55.)

      Thus, Berkeley is suing Sionic based on alleged actions of Slipakoff’s

client, Mr. Gahan, which were facilitated by Slipakoff, and Sionic’s related

actions which were recommended by Slipakoff just days before Slipakoff took

on Sionic as a client. On December 8, 2015, Sionic engaged Slipakoff as

                                        3
       Case 1:19-cv-05523-SDG Document 24 Filed 02/27/20 Page 4 of 12




Sionic’s attorney for corporate matters. (Dkt. 9-2 at Ex. 5.) Thus, if there were

any potential legal concerns raised by the proposed donations involving

Sionic action taken at the recommendation of Slipakoff just a few days

earlier, then Slipakoff, as Sionic’s corporate counsel, had a duty to inform and

advise Sionic about it. He did not. (Herman Aff. II ¶5, Ex. A.) Nevertheless,

Slipakoff’s firm now is suing his former client, Sionic, in order to attack a

legal transaction that he facilitated and which is substantially related to this

suit such that Busch Slipakoff is disqualified from representing Berkeley.

      Berkeley’s Complaint includes allegations about unidentified Sionic

directors, including that Sionic committed fraud on Berkeley through the

actions of its directors. (Dkt. 1 ¶¶9-11) In Berkeley’s response to Sionic’s

motion to disqualify, Slipakoff averred that an unidentified shareholder and

Board member of Sionic (the name is redacted) solicited Slipakoff to invest in

Sionic. (Dkt 15-1 ¶¶9-10.) In fact, Berkeley’s response to the motion to

disqualify, including Slipakoff’s affidavit, is full of redacted communications

supposedly between Slipakoff and this unidentified Sionic shareholder and

director. Berkeley contends in its motion to seal that it redacted the material

because it is all privileged attorney-client communications with Slipakoff.

      After Sionic’s multiple requests to Berkeley for the identification of the

unnamed shareholder and director and production of unredacted documents,

                                        4
       Case 1:19-cv-05523-SDG Document 24 Filed 02/27/20 Page 5 of 12




on February 21, 2020, Berkeley identified Patrick Gahan as the previously

unidentified shareholder, director and Slipakoff client. (Declaration of

Richard Baker ¶3, Ex. B) Thus, Berkeley, through Busch Slipakoff, has

alleged that Sionic, acting through Slipakoff’s client Gahan, defrauded

Berkeley. Moreover, Berkeley claims, based on Slipakoff’s affidavit testimony,

that Gahan also was acting on behalf of Sionic between October 19, 2015, and

December 8, 2015, when he solicited Slipakoff on multiple occasions for the

express purpose of purchasing Sionic stock and warrants to purchase stock.

(Doc. 15 at 3.).

      On December 4, 2015, Gahan told Sionic CEO Ron Herman via email

he thought Slipakoff was a good strategic partner to consider for some

warrants. (Dkt. 9-2 at Ex. 2.) At the time, Sionic had a practice of offering

warrants to select service providers and other key persons who could assist

with, and add value to, Sionic’s business. (Herman Aff. II ¶6, Ex. A.) Gahan

identified for Herman five valuable introductions Slipakoff said he could

make to Sionic, and Gahan noted that Slipakoff had even more potential

investor contacts. (Dkt. 9-2 at Ex. 2.) Sionic was interested in providing

Slipakoff warrants because he was in the unique position to assist Sionic as

its corporate counsel in regard to potential investments and related

documents. (Dkt. 9-2 ¶¶6-14; Herman Aff. II ¶7, Ex. A.)

                                       5
       Case 1:19-cv-05523-SDG Document 24 Filed 02/27/20 Page 6 of 12




      Slipakoff attests that he requested Sionic’s PPM and pro forma on

December 7, 2015, the day of his initial meeting with Herman, and Berkeley

argues that this fact demonstrates Sionic did not have any discussion with

Slipakoff indicating an attorney-client relationship. (Dkt. 15 at 6.). Berkeley

and Slipakoff would have the court believe that Sionic’s engagement of

Slipakoff LLP as corporate counsel came as a complete surprise. However,

when Herman and Slipakoff met on December 7, 2015, they did discuss the

engagement of Slipakoff as Sionic’s corporate counsel. (Dkt. 9-2 ¶¶7-9.) The

result was that Sionic engaged Slipakoff as corporate counsel the very next

day. (Dkt. 9-2 at Ex. 5.) Thus, any documents provided to Slipakoff on or after

December 7, 2015, were in connection with his potential and then actual

representation of Sionic. As a potential investor pursuant to the warrants

Sionic offered to Slipakoff, those documents may have been of use to him

personally, but that fact does not alter the fact Sionic provided them to

Slipakoff pursuant to their attorney-client relationship and in furtherance of

the work he would do for Sionic. Berkeley is not entitled to retroactively

select or alter the purpose or purposes for which Sionic provided any

documents or information to its corporate counsel, Slipakoff.

      Berkeley alleges that between 2015 and 2017, Sionic pushed to more

than a dozen investors a once-in-a-lifetime opportunity to purchase expiring

                                       6
       Case 1:19-cv-05523-SDG Document 24 Filed 02/27/20 Page 7 of 12




warrants for the purchase of discounted Sionic stock. (Dkt. 1 ¶13.) According

to Berkeley, during this same time period, “many of Sionic Mobile’s existing

investors demanded their promised returns making it difficult to raise new

capital.” (Dkt. 1 ¶15.) Berkeley calls Sionic’s offering of these warrants a

“scheme” and makes these allegations in support of all of its claims against

Sionic. (Dkt. 1 ¶¶13, 41, 48, 55.)

      It was during this very same time period — 2015 and 2016 — that

Slipakoff sought to become a Sionic investor himself and, in fact, executed

warrants for the purchase of Sionic stock. (Dkt. 9-2 at Exhibits 2, 7, 8, 9, 12.)

In his role as corporate counsel, Slipakoff also provided Sionic with services

in connection with potential investments and related documents, including in

regard to individuals with whom he had personal connections, such as Bob

Stewart, Bray Deavours and Bill Gray. (Dkt. 9-2 at Ex. 11; Herman Aff. II ¶8,

Ex. A.) It also was during this time that Slipakoff was involved, as Sionic’s

corporate counsel, with Sionic’s offering of the very same kind of warrants

Berkeley alleges were part of Sionic’s fraudulent scheme. (Dkt. 9-2 Ex. 7;

Herman Aff. II ¶9, Ex. A.) Thus, the services Slipakoff provided Sionic were

substantially related to Berkeley’s case, and Berkeley is directly attacking

Slipakoff’s efforts on behalf of Sionic.




                                           7
       Case 1:19-cv-05523-SDG Document 24 Filed 02/27/20 Page 8 of 12




      Berkeley and Slipakoff claim Slipakoff never received any Sionic

confidential information in connection with the attorney-client relationship

with Sionic. (Dkt. 15 at 8.) As shown above, that assertion is not true.

Berkeley’s claim and Slipakoff’s testimony also are belied by Slipakoff’s email

to Herman of December 11, 2015, in which Slipakoff stated,

      Ron - I’ve signed and am sending you the warrant docs tonight. I

      have a high net worth friend that may be interested in investing

      in Sionic as well. If you agree, I will ask him to sign an NDA and

      then upon receipt forward the PPM and pro form spreadsheets to

      him to consider Sionic. Do you already have an NDA that you

      prefer to use?

(Dkt. 9-2 at Ex 7.)

      Here, Slipakoff was serving as Sionic’s corporate counsel in regard to

potential investments and the related documents Sionic provided to potential

investors. Slipakoff acknowledged the PPM (private placement

memorandum) and pro form spreadsheets (forward-looking business and

financial information) he sought contained confidential information, and he

recommended Sionic require the potential investor to execute a non-

disclosure agreement before receiving the documents. Of course, Slipakoff did

not need to execute a non-disclosure agreement himself in order to receive

                                       8
       Case 1:19-cv-05523-SDG Document 24 Filed 02/27/20 Page 9 of 12




and review the confidential information, because he was subject to his ethical

obligations pursuant to the attorney-client relationship he had with Sionic,

including his work in regard to potential investments and any related

documents provided to potential investors. Sionic had every reason to expect

its attorney, Slipakoff, would properly protect all of its confidential

information shared with him.

      Herman responded to Slipakoff’s December 11, 2015, email with an

updated pro forma for 2016-2018 and a mutual non-disclosure agreement.

(Dkt. 9-2 at Ex 7.) The pro forma included confidential information about

Sionic’s business for the period leading up to Berkeley’s investment, at the

time of its investment in December 2017, and through the first full year of its

investment in 2018. (Herman Aff. II ¶10, Ex. A.) Berkeley received Sionic’s

pro forma during its due diligence, and Berkeley alleges statements in the

pro forma are the bases for its claims against Sionic. (Dkt. 1 ¶40). Thus,

Slipakoff did obtain confidential information from Sionic in connection with

the attorney-client relationship and his work for Sionic in 2015 and 2016, and

it is substantially related to Berkeley’s claims against Sionic in this suit.

      Berkeley attacks Sionic’s factual assertion that Slipakoff reviewed and

provided advice in regard to investment-related documents, by offering

Slipakoff’s conclusory statements that the documents “are standard

                                        9
      Case 1:19-cv-05523-SDG Document 24 Filed 02/27/20 Page 10 of 12




documents that all companies seeking to raise venture capital provide to

investors,” and that “Sionic has used similar documents to finalize

investment transactions in one form or another since its inception in 2010.”

The fact that many companies use similar documents in connection with

investments does not in any way negate the fact Mr. Slipakoff provided

related advice to Sionic when he was Sionic’s corporate counsel. Nor does the

absence of redlined documents indicate the absence of such advice.

      Berkeley’s and Slipakoff’s efforts to downplay Slipakoff’s attorney-client

relationship with Sionic and his efforts on Sionic’s behalf as its corporate

counsel include Slipakoff’s declarations about his personal law firm history.

Mr. Slipakoff avers that he worked in a solo law practice with the name

Slipakoff, P.C. from April 2014 to January 2017. Yet, emails regarding Mr.

Gahan’s transfer of certain Sionic stock also show Slipakoff was working with

another attorney at the time, Donald Novajosky, and the Slipakoff LLP

website advertised multiple attorneys. Moreover, the engagement agreement

Slipakoff provided Sionic in December 2015 was with a firm identified as

Slipakoff LLP, and he subsequently invoiced Sionic via Slipakoff LLP. It

appears from Mr. Slipakoff’s affidavit that he was entering into engagement

agreements and billing clients under the name of a non-existent limited




                                       10
      Case 1:19-cv-05523-SDG Document 24 Filed 02/27/20 Page 11 of 12




liability partnership. He admitted the existence of a Slipakoff LLP website,

but entirely failed to address the substantive discrepancies.

      WHEREFORE, Sionic respectfully moves the Court to grant its motion.

      Respectfully submitted this 27th day of February, 2020.


                                        /s/ Simon Jenner
                                        Simon Jenner, Esq.
                                        Georgia Bar No. 142588
                                        simon.jenner@bakerjenner.com
                                        Richard J. Baker, Esq.
                                        Georgia Bar No. 033879
                                        rick.baker@bakerjenner.com
                                        Baker Jenner LLLP
                                        210 Interstate North Parkway, SE
                                        Suite 100
                                        Atlanta, GA 30339
                                        Telephone: (404) 400-5955
                                        Attorneys for Defendant Sionic
                                        Mobile Corporation




                                       11
      Case 1:19-cv-05523-SDG Document 24 Filed 02/27/20 Page 12 of 12




           CERTIFICATE OF COMPLIANCE AND SERVICE

      I certify that the foregoing has been prepared in accordance with Local

Rule 5.1C, using Century Schoolbook, 13 point. I further certify that on

Feburary 27, 2020, I electronically filed Sionic Mobile Corporation’s Reply

Brief in Support of Its Motion to Disqualify Busch, Slipakoff, Mills &

Slomka, LLC as Counsel of Record with the Clerk of Court using the

CM/ECF system which will automatically send email notification of such filing

to the following attorneys of record:


                               Bryan E. Busch
                               Laura Mirmelli
                    Busch, Slipakoff, Mills & Slomka, LLC
                         Riverwood 100, 21st Floor
                          3350 Riverwood Parkway
                              Atlanta, GA 30339


                                            /s/ Simon Jenner
                                            Georgia Bar No. 142588
                                            Attorney for Defendant Sionic
                                            Mobile Corporation
                                            Baker Jenner LLLP
                                            210 Interstate North Parkway, SE
                                            Suite 100
                                            Atlanta, GA 30339
                                            Telephone: (404) 400-5955
                                            E: simon.jenner@bakerjenner.com




                                        1
